DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to election to restriction filed 05/13/2022, where claims 1-7 are elected; claims 8-15 are withdrew; and claims 1-7 are currently pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al., (US 20090253463 A1) (hereinafter Shin).

Referring to claim 1, Shin teaches a system comprising: 
a control device (controller 180, ¶ [0060], fig. 1); 
a storage device that stores a file (memory 160, ¶ [0058], fig. 1); 
a display device (display 151, ¶ [0052], fig. 1); and 
a voice device (microphone 122, ¶ [0047], fig. 1), wherein 
the control device displays a list of first identification display for specifying the file on the display device when voice of a command for displaying a list is input from a user via the voice device (“performs a specific menu (e.g., a multimedia reproduction menu) by receiving input of a voice command”, ¶ [0192], fig. 19; “one of sub-menus of the specific menu is selected to display a file list”, ¶ [0193], fig. 19), 
the control device assigns an identification code to the file displayed in the list, and displays the identification code as second identification display (Examiner notes, an index number, e.g., 1 to 4, is assigned and displayed adjacent to each media files, i.e., “BEATLES 1” to “BEATLES 4”, as shown in the middle figure of figure 19), and 
the control device selects the file corresponding to the identification code when voice including the identification code is input from the user via the voice device (“one file is selected from the file list thus to be reproduced…a user's desired multimedia file may be directly searched through a voice command”, ¶ [0193], fig. 19; “When the voice command (e.g., Play this song or Play number 3) is input after one file is selected from the file list, the controller 180 judges a meaning of the voice command by analyzing an entire context and content of the voice command”, ¶ [0195], fig. 19).

Referring to claim 2, Shin further teaches the system according to claim 1, wherein 
when the control device displays the list of the first identification display on the display device, the control device receives input of the voice including the identification code from the user only in a case where the user is able to select the file from the first identification display displayed in the list (“one file is selected from the file list thus to be reproduced…a user's desired multimedia file may be directly searched through a voice command”, ¶ [0193], fig. 19; “When the voice command (e.g., Play this song or Play number 3) is input after one file is selected from the file list, the controller 180 judges a meaning of the voice command by analyzing an entire context and content of the voice command”, ¶ [0195], fig. 19; “The controller 18 then executes or plays the selected song as shown in the display screen 744”, ¶ [0196], fig. 19.  Examiner notes, the multimedia file is able to be selected by the virtue that the user is able to select a specific multimedia file and executes said selected file based on the cited disclosure of Shin above.)

Referring to claim 3, Shin further teaches the system according to claim 1, wherein 
the control device is able to execute a predetermined process (“the controller 180 starts to activate the voice recognition function, and performs a specific menu (e.g., a multimedia reproduction menu)”, ¶ [0192], fig. 19), 
the control device is able to display a list of the first identification display and the second identification display on the display device, when the predetermined process is executed (“the specific menu is executed, one of sub-menus of the specific menu is selected to display a file list”, ¶ [0193], fig. 19), and 
the control device selects the file corresponding to the identification code, when the voice including the identification code is input from the user via the voice device while the predetermined process is being executed (one file is selected from the file list thus to be reproduced…a user's desired multimedia file may be directly searched through a voice command”, ¶ [0193], fig. 19; “When the voice command (e.g., Play this song or Play number 3) is input after one file is selected from the file list, the controller 180 judges a meaning of the voice command by analyzing an entire context and content of the voice command”, ¶ [0195], fig. 19).

Referring to claim 5, Shin further teaches the system according to claim 1, wherein 
in a case where voice is input from the user via the voice device and a list is displayed, the control device receives input of the identification code from the voice device (“if a specific voice command (e.g., Move to the Beatles album) is input after the voice recognition function is activated, the controller 180 judges a meaning of the voice command by analyzing an entire context and content of the voice command as shown in the display screen 741. Based on the analyzed information, the controller 180 executes specific functions or menus, or displays a file list by moving to a specific file folder as shown in the display screen 742”, ¶ [0194], fig. 19; “the voice command (e.g., Play this song or Play number 3) is input after one file is selected from the file list, the controller 180 judges a meaning of the voice command by analyzing an entire context and content of the voice command”, ¶ [0195], fig. 19), and 
in a case where input is made from the user via a device other than the voice device and a list is displayed, the control device receives input from the device other than the voice device (“the controller 180 has performed the specific menu related to multimedia reproduction menu by receiving input of…a user's manipulation using other input units”, ¶ [0158], fig. 14; “the controller 180 can display a multimedia file list by receiving input of…a user's manipulation using other input units. In the example in FIG. 14”, ¶ [0161], fig. 14; “other input units such as hardware or software buttons, a touch pad, etc.”, ¶ [0110]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 3 above, and in view of Raz et al., (US 20180249263 A1) (hereinafter Raz).

Referring to claim 4, Shin teaches the system according to claim 3; however, Shin does not explicitly teach the predetermined process is a conference process in which a plurality of users are able to participate.
Raz teaches the predetermined process is a conference process in which a plurality of users are able to participate (“once at least two individuals have indicated that they both wish to listen to a music in a group mode while using a certain music player, that indication would be forwarded to the remote server (e.g. by way of a message specifying the identity of all individuals who are currently interested in establishing a group for listening together to music”, ¶ [0084]).
Shin and Raz are analogous art to the claimed invention because they are concerning with user interface for presenting and selecting files (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Shin and Raz before them to substitute the application capable of providing group listen of Raz for the generic application of Shin.  Because both Shin and Raz teach methods of providing application for reproducing a selected file, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of reproducing a selected file.  The motivation to substitute would have been to improve usefulness of the user interface.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and in view of Um et al., (US 20070192696 A1) (hereinafter Um).

Referring to claim 6, Shin teaches the system according to claim 1; however, Shin do not explicitly teach the first identification display is an icon indicating a file name and an attribute of the file.
Um teaches the first identification display is an icon indicating a file name and an attribute of the file (“A content region provides a file name list and icons 311 indicating the types of the listed files such as image, video, and music”, ¶ [0036], fig. 3B).
Shin and Um are analogous art to the claimed invention because they are concerning with user interface for presenting and selecting files (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Shin and Um before them to modify the mobile terminal that receives voice command of Shin to incorporate the function of providing a name list and icons indicating the types of listed files as taught by Um.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Um (¶ [0036], fig. 3B), because the function of providing a name list and icons indicating the types of listed files does not depend on the mobile terminal that receives voice command.  That is the function of providing a name list and icons indicating the types of listed files performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the user interface by providing more relevant information to the user as suggested by Um (¶ [0036]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and in view of Takagi et al., (US 20180275950 A1) (hereinafter Takagi).

Referring to claim 7, Shin teaches the system according to claim 1; however, Shin does not explicitly teach groups the files to be displayed in the list, and assigns one identification code to a plurality of the files included in the same group.
Takagi teaches groups the files to be displayed in the list, and assigns one identification code to a plurality of the files included in the same group (“the display control unit 74 causes the UI unit 66 to display a list selection screen 170 on which music playlists are displayed. In the example illustrated in FIG. 27, a music playlist called ‘My Best’, a music playlist called ‘Recommendation’, and a music playlist called ‘ . . . Selection’ are displayed on the list selection screen 170. These music playlists are lists made up of pieces of music (songs)”, ¶ [0192], fig. 27).
Shin and Takagi are analogous art to the claimed invention because they are concerning with user interface for presenting and selecting files (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Shin and Takagi before them to modify the mobile terminal that receives voice command of Shin to incorporate the function of grouping media files into groups as taught by Takagi.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Takagi (¶ [0192], fig. 27), because the function of grouping media files into groups does not depend on the mobile terminal that receives voice command.  That is the function of grouping media files into groups performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increase convenience of the user interface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20060206327 (Hennecke) – discloses a voice-controlled system comprising media files with identification data, where media files can be selected using voice command.
US 20010043234 (Kotamarti) – discloses a method and an apparatus for receiving voice command of an identifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144